internal_revenue_service number release date index number --------------------- ------------------------------------ --------------------------------------- ---------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl b04 plr-152024-06 date date ty ty foreign parent or taxpayer ---------------- disregarded_entity u s subsidiary u s parent u s subsidiary country state accounting firm a accounting firm b x y z type type dear ----------- -------------------- ------------------------------------------- ---------------------------------------- ------------------------ ---------------- ------------- ------------------------ ------------------- ---- ---- ---- ----------------------- ----------------------- this is in response to your letter of date in which foreign parent taxpayer requests a ruling under sec_301_9100-1 and sec_301_9100-3 for an extension of time to provide a copy of the statement required by sec_1 c and an extension of time to file a notice with the director philadelphia service_center as required by sec_1_897-2 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-152024-06 you represent the facts to be as follows taxpayer is a publicly traded country corporation and holds all the ownership interests in disregarded_entity a country entity which is disregarded for u s tax purposes immediately prior to the merger transaction that necessitated this request for relief under sec_301_9100-3 taxpayer or disregarded_entity owned type shares representing y of the value and z of the voting_right sec_1 of u s subsidiary a domestic_corporation the remaining shares of u s subsidiary were held by u s subsidiary a lower tier domestic subsidiary indirectly held by u s parent as part of the transactions to simplify the ownership structure of taxpayer’s u s holdings u s subsidiary redeemed the shares held by u s subsidiary for dollar_figurex million u s subsidiary 1’s only assets were preferred shares and type shares of u s parent a domestic_corporation which is the parent of a domestic affiliated_group that files consolidated federal_income_tax returns disregarded_entity also owns all the type shares of u s parent to simplify the u s ownership structure u s subsidiary merged into u s parent under state law with u s parent as the surviving entity taxpayer represents that the merger was a reorganization under sec_368 and that the shares of both u s subsidiary and u s parent were not us real_property interests as defined in sec_897 accordingly taxpayer’s exchange of u s subsidiary shares for the shares of u s parent would not be subject_to tax under sec_897 assuming the procedural requirements of sec_1_897-2 and h were met in addition under sec_1_1445-2 u s parent would not be required to withhold under sec_1445 if taxpayer provided u s parent a copy of the statement required under sec_1_1445-2 however taxpayer neglected to request the requisite statement from u s subsidiary and accordingly did not provide a copy of the statement to u s parent as a further result u s subsidiary did not provide notice to the internal_revenue_service pursuant to sec_1_897-2 taxpayer therefore seeks relief under sec_301 to obtain a statement from u s subsidiary and provide a copy to u s parent and allow u s parent on behalf of u s subsidiary to provide notice to the internal_revenue_service taxpayer’s u s tax group is a subgroup of its tax group the u s tax group is headed by the senior vice president tax usa who is a certified_public_accountant the senior vice president tax usa was responsible for proper and timely filing of returns and payments regarding u s federal_income_tax accordingly the senior vice president tax usa was responsible for filing all federal_income_tax returns related to initially taxpayer rather than disregarded_entity owned the shares of u s subsidiary as part of the transactions to simplify the ownership structure of taxpayer’s u s holdings taxpayer transferred the shares it held in u s subsidiary to its disregarded_entity plr-152024-06 the merger the senior vice president tax usa was unaware that u s subsidiary shares were not u s real_property interests as of the date of the merger or that that taxpayer was required to obtain a statement from u s subsidiary and provide a copy to u s parent under sec_1_1445-2 or that u s subsidiary was required to provide notice of this statement to the irs as required by sec_1_897-2 in date while accounting firm a the group’s auditor was reviewing the relevant u s income_tax returns for u s parent and u s subsidiary it discovered that the statement and notice had not been filed after the senior vice president tax usa was informed that a statement and notice under sec_1_1445-2 and sec_1_897-2 should have been filed and were not filed he requested that accounting firm b seek relief under sec_301_9100-3 no transferee is under audit for the tax_year at issue and the transferees are not aware of any knowledge of the internal_revenue_service of the failure to provide a statement or file a notice under sec_1_1445-2 and sec_1_897-2 sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interest of the government in the present situation sec_1_1445-2 and sec_1_897-2 provide the time to file a statement to the transferee and a notice of the statement to the internal_revenue_service therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to provide a statement to u s parent pursuant to sec_1_1445-2 and a notice from u s parent on behalf of plr-152024-06 u s subsidiary to the internal_revenue_service pursuant to sec_1 h the granting of an extension of time is not a determination that the interests in u s parent or u s subsidiary are not u s real_property interests proof of this representation is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayer’s filing a return electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely thomas d beem senior technical reviewer branch international copy of this letter copy for sec_6110 purposes
